         Case 1:16-cr-00551-KPF Document 95 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                             16 Cr. 551 (KPF)
JASON MORRISON,                                            ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Morrison’s letter, dated March 29,

2020, seeking compassionate release. The Court understands that Defendant’s

counsel wishes to file a motion supplementing the March 29, 2020 letter.

Defendant’s counsel shall file its supplementary motion on or before May 1,

2020. The Government shall respond on or before May 8, 2020.

      SO ORDERED.

Dated:      April 29, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
